DETAILED ACTION
Response to Amendment
The amendment of September 30, 2021 is considered herein.
Claims 6, 8, and 9 have been amended.
Claims 1-11 are pending, with claims 1-5 being withdrawn to the non-elected groups.
Claims 6-11 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 now requires the “light capturing element… having a lightbulb shape… to direct the incoming light towards the second focal spot”.  This premise is not supported by the specification.  The specification, as filed, discusses the use of total internal reflection wherein the light “reaches the bottom of the light capturing element” or lightbulb shape for transmission 
Claims 7-11 are rejected as they depend on rejected base claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to directing the incoming light “towards the second focal spot” but the second focal spot is not described nor previously introduced within the claim, making it unclear where this spot will occur relative to the first focal spot or how the light is to be focused there.
Claims 7-11 are rejected as they depend on rejected base claim 6.
Claim 7 refers to “the focal spot” but it is not clear if the applicant intends this to be the first or second focal spot.
Claim 9 refers to exposing “the outside” but it is not clear if the applicant intends “the outside of the building” as detailed in claim 6 or a different outside.
Claim 11 refers to “the room” but it is unclear what room the applicant intends as this term lacks antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHERNEY (US Patent 5,501,743), in view of WATKINS (US PG PUB 2014/0158182).  BULB (Montes de Oca, Samantha. “Home Lighting 101: A Guide to Understanding Light Bulb Shapes, Sizes, and Codes.” Super Bright LEDs Knowledgebase, 29 July 2016, https://www.superbrightleds.com/blog/home-lighting-101-guide-understanding-light-bulb-shapes-sizes-codes/2315/) is cited herein as evidence. 
Regarding claim 1, CHERNEY teaches a system (figure 1) for a building (structure, 10) for performing light conversion in a building (abstract), the system comprising: 
- at least one unit (15) located inside the building (10) and comprising: 
- a solar panel comprising photovoltaic cells (c. 3, l. 48-52, wherein a plate is interpreted to include cells and read on the claimed panel), 
- at least one light collector (11/12/13/60 of figures 1 and 5) located outside the building (10, shown in figure 1 to be outside the structure), the at least one light collector comprising: 
- a concave portion (13) for receiving incoming light and comprising a reflective inner surface in the concave portion (c. 3, l. 34-36 identifying the surface of the concave 
- a light capturing element (11/12/60/61/62), located within the concavity of the concave portion (shown in figure 1) and surrounding the first focal spot (wherein reflection of light in the direction of the tower 11/61 is indicative of reflection to a focal spot), the light capturing element (11/12/60/61/62) having a lightbulb shape (wherein the tower in figure 1 is shaped like a tube light bulb, like the T series of BULB, or the hemispherical shape of the capturing element 61, like PR, PAR or the MR groups of BULB, in figure 5) to substantially capture the incoming light directed from the reflective inner surface toward the first focal spot (c. 3, l. 34-36), to reflect the incoming light within the light capturing element (via the collector elements 12/62), and to direct the incoming light towards the second focal spot (wherein components 62 are lens, which focus the light onto a second focal spot or the location of the optical fibers, c. 4, l. 48-54); and 
- a light guide (14/17) forming a network and extending from the at least one light collector (11/12/13/61/62/63) to the at least one unit (15), the light guide having a light-receiving end (63 of figure 5) held at the second focal spot to substantially capture the4File no.: P3876US02 incoming light directed toward the second focal spot (light focused onto the optical fiber rod, c. 4, l. 48-54), the light guide being connectable to the enclosure of the at least one unit via the input (optical fibers shown to attach the panels, figures 3 and 4, c. 4, l. 10-12).
	CHERNEY fails to address the solar panel being free of any light-absorbing coating, or light-reflecting coating covering the photovoltaic cells, thus having raw photovoltaic cells exposed; and - an enclosure surrounding the solar panel and comprising an input.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the enclosed photovoltaic cells without coatings (raw cells) as in WATKINS, as the photovoltaic stack of CHERNEY, so as to maximize light incidence with the surface (enclosure) and require no further processing (raw cells) for the cells to be effective for power generation, saving time and money, while ensuring their intended use is preserved.

Regarding claim 8, the use of multiple units and collectors is well within the ability of one of ordinary skill.  The use of multiple units allows for maximum opportunity for power generation due to the presence of more photovoltaic cells.  The use of multiple concentrators allows more light to be available for power generation by the photovoltaic cells.  Moreover, CHERNEY teaches the manipulation of the light guide to accommodate multiple units inside in c. 3, l. 41-48.
Regarding claim 9, figure 1 of CHERNEY shows the collector (11/12) to be located outside the building.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHERNEY, in view of WATKINS, as applied to claim 6 above, and further in view of WEMMER (US Patent 8,459,851).
Regarding claim 10, while CHERNEY teaches the use of the light guide for multiple uses (photovoltaic stack/photothermal power generation, c. 3, l. 41-47) modified CHERNEY is silent to the use of the light guide output as a lighting output.
WEMMER teaches a lighting device for a building as shown in figure 1 comprising a unit 120 located inside the building 106 and a light collector unit 104 located exterior to the building 106 with a light guide network 118 present therebetween, just as in modified CHERNEY.  WEMMER teaches light from the light guide 114 to be lighting output via enclosure 120/140 to the surrounding room as shown in figure 1.  Herein the cover 140 is interpreted as the lighting output as it allows for light to be for use as lighting in the building.
At the time of filing, it would have been obvious to one of ordinary skill to utilize the light within the light guide of modified CHERNEY to provide lighting output, as in WEMMER, without having to first convert the light to electricity, to enable simplified impact of the device and effective use of the light within the building.
.
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
The amended claims are addressed by the combination of CHERNEY and WATKINS; therefore, the arguments to WEMMER and NAKAMURA et al are moot.  
On page 9 of the remarks, the applicant argues CHERNEY fails to teach the use of the lightbulb shape light capturing element.
The examiner disagrees with this position.  As detailed above, the term “lightbulb shape” is interpreted to be shown in tower (11/12) or collector (61/62/63) of CHERNEY as supported by the evidence detailed above, as there are an array of known light bulb shapes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/28/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721